Citation Nr: 0836347	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic lumbar strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The veteran served on active military duty from January 1978 
to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO granted 
an increased disability evaluation from 10 percent to 20 
percent, effective from March 2001, for the service-connected 
chronic lumbar strain.  Also in that decision, the RO denied 
the issue of entitlement to a TDIU.  

Subsequently, during the current appeal, the veteran's claims 
folder was transferred from the RO in Jackson, Mississippi to 
the RO in New Orleans, Louisiana due to the veteran's change 
of residence in September 2003.

In July 2005, the Board found that the veteran did not timely 
and adequately appeal a June 2001 rating decision which 
denied a disability evaluation in excess of 20 percent for 
service-connected chronic lumbar strain and denied the 
veteran's TDIU claim.  The veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a joint motion for remand, requesting 
that the Court vacate the Board's July 2005 decision and 
remand the case for further development.  In September 2006, 
the Court granted the motion and vacated the July 2005 Board 
decision.

In a March 2007 decision, the Board found that the appeal of 
the June 2001 rating decision which denied a disability 
evaluation in excess of 20 percent for service-connected 
chronic lumbar strain was timely and adequately received.  
The Board ultimately remanded the increased rating claim to 
afford the veteran a VA examination of the spine, and also 
remanded the TDIU claim for further development.  In April 
2007, the Board received the veteran's complete records from 
the Social Security Administration (SSA).  The case has since 
returned to the Board for appellate review.

FINDINGS OF FACT

1.  The veteran's service-connected chronic lumbar strain is 
manifested primarily by moderate pain and limitation of 
function.  There is no evidence of severe limitation of 
motion of the lumbar spine, forward flexion of the 
thoracolumbar spine 30 degrees or less, and/or favorable 
ankylosis of the entire thoracolumbar spine.  

2.  The veteran's current service-connected disabilities 
include chronic lumbar strain (20%), tinnitus of the left ear 
(10%), acne vulgaris of the back, neck, and facial area 
(10%), and high frequency neurosensory hearing loss of the 
left ear (0%).  He has a combined service-connected 
evaluation of 40 percent.

3.  The veteran reported having completed one year of 
college, and his post-service employment experience includes 
work as a boiler operator.

4.  In February 2001, the veteran was awarded SSA disability 
benefits, effective from October 2000, based on a primary 
disability of an affective/mood disorder and a secondary 
condition of an anxiety-related disorder.  Additional 
disabilities included arm, neck, and shoulder problems.

5.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, by letters dated in April 2001, November 2003, and May 
2008, the RO issued VCAA notice to the veteran.  These 
letters informed the veteran of what evidence was required to 
substantiate his claims, and of the veteran's and VA's 
respective duties for obtaining evidence. The May 2008 letter 
advised the veteran as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.   In 
addition, the May 2008 letter complies with the Vazquez-
Flores requirements. 
VA also has a duty to assist the veteran in the development 
of the claim on appeal. This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder consists of service 
medical records, VA medical evidence, private medical 
evidence, records from the SSA, and the veteran's 
contentions.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  The Board notes that when the RO issued a 
supplemental statement of the case in July 2008 and afforded 
the veteran a 60-day period in which to respond with 
additional comments or evidence, the veteran's representative 
responded in a July 2008 letter, requesting that the case be 
returned to the Board without waiting for the 60-day response 
period to expire.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

        A.  Increased Rating Claim - Lumbar Strain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a December 2004 supplemental statement of the case, the 
veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The amended regulations 
were also included in the May 2008 VCAA notice.  The veteran 
has not responded with additional evidence, and as noted in a 
July 2008 letter, the veteran's representative asked that the 
case be forwarded to the Board for appellate review.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 20 percent 
evaluation requires evidence of moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation necessitates 
evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

As noted, effective September 26, 2003, the schedule for 
rating disabilities of the spine was revised.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).  The amended 
criteria are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  Note 2 provides 
that for VA compensation purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Evidence relevant to the severity of the veteran's lumbar 
spine disability includes an April 2001 VA examination 
report.  According to such report, the veteran complained of 
low back pain and muscle spasm.  On examination, there was 
tenderness to the paralumbar muscles with slight tightening 
of the muscles.  Straight leg raising was completed with pain 
radiating into the back, bilaterally.  Reflexes were 2+.  
Extension of the back was to 20 degrees, flexion was to 40 
degrees, lateral flexion was to 15 degrees, bilaterally; and 
rotation was to 10 degrees, bilaterally.  There was no motor 
or sensory loss in the lower extremities.  The veteran was 
able to stand on his toes with complaints of pain.  He was 
unable to squat secondary to pain in the back.  The examiner 
noted that recent x-rays showed degenerative disc disease of 
the lumbosacral spine.  Impression was degenerative disc 
disease with radicular symptoms.  The veteran was unable to 
perform any activity that required extended standing, 
walking, lifting or climbing secondary to pain and 
fatigability.  

On May 2006 VA examination, the examiner noted that the 
veteran was ambulatory and his posture was reasonably good.  
There was no scoliosis of the spine.  There was a flattening 
of the lordotic curve of the lumbosacral spine.  The veteran 
had spinal tenderness on tapping in the lumbosacral spine, in 
pertinent part.  Forward flexion of the lumbar spine was to 
45 degrees with pain.  The examiner noted that the 
lumbosacral spine was painful on movement.  The veteran had 
considerable pain in the lumbosacral spine and felt that it 
was too painful for him to perform repetitive movements, 
therefore, repetitive movements were not carried out.  
Sensory and motor examinations were essentially normal.  
Muscle strength in the lower extremities was rated as a 5/5, 
bilaterally.  Deep tendon reflexes were normal, bilaterally, 
and rated as 2+.  Straight leg raising on the right at an 
elevation of 16 degrees resulted in pain in the lumbosacral 
spine with further aggravation of pain by dorsiflexion of the 
right ankle.  There were no vertical fractures.  Diagnosis, 
in pertinent part, was lumbosacral spine strain with chronic 
pain with flare ups, right sciatica, limitation of motion, 
limitation of repetitive motion, without neurological defects 
in the lower extremities, but with positive Lasegue's sign, 
bilaterally.  

On May 2007 VA examination, forward flexion of the lumbar 
spine was to 50 degrees, and extension was to 10 degrees.  X-
rays of the lumbosacral spine taken in 


May 2007 are essentially normal.  There was no evidence of 
acute fracture, dislocation, or bony destructive lesion.  
There was no osteophytic spurring.  Diagnosis, in pertinent 
part, was chronic low back strain, moderate degree.  

On review, the Board finds that the veteran's lumbar spine 
disability does not warrant an evaluation higher than 20 
percent under either the former or the current criteria.  In 
this regard, flexion of the lumbar spine was to 40 degrees on 
April 2001 VA examination, to 45 degrees on May 2006 VA 
examination, and to 50 degrees on May 2007 VA examination.  
The Board finds these medical findings consistent with no 
more than moderate limitation of lumbar spine motion.   In 
fact, the May 2007 VA examiner specifically found the 
veteran's chronic lumbar strain to be moderate, in nature.  
There is also no evidence demonstrating that the veteran's 
lumbar spine disability was manifested by severe 
symptomatology, to include listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of motion on forward bending in standing position, loss of 
lateral motion, or some of the above with abnormal mobility 
on forced motion.  Thus, an evaluation higher than 20 percent 
for service-connected lumbosacral strain under Diagnostic 
Codes 5292 and 5295 is not warranted. 

Under the revised criteria, a higher evaluation is not 
warranted, as there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
the medical evidence shows forward flexion of the lumbar 
spine to 40 degrees, at worse.  Further, although there is 
evidence of flattening of the lordotic curve of the 
lumbosacral spine, x-rays show no evidence of ankylosis of 
the thoracolumbar spine.  Thus, an evaluation in excess of 20 
percent for service-connected lumbar strain is not warranted 
under the revised criteria.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The Board acknowledges the complaints of pain on 
motion and on prolonged sitting and standing.  The veteran 
was unable to perform repetitive motion testing on May 2006 
VA examination, but was able to do so on May 2007 VA 
examination.  Although the veteran complained of pain, the 
May 2007 examiner noted that there was no additional loss of 
motion upon repetitive motion testing.  Accordingly, the 
Board finds that the 20 percent evaluation already assigned 
appropriately reflects the extent of pain and functional 
impairment that the veteran may experience as a result of his 
service-connected lumbar spine strain.  

The Board acknowledges the x-ray evidence of disc disease of 
the lumbar spine.  The provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the veteran's grant of service connection is 
limited to chronic lumbar strain.  The RO, in an April 2008 
rating decision, denied service connection for degenerative 
disc disease and arthritis of the lumbar spine.  As the 
veteran is not service-connected for his disc disease of the 
lumbar spine, it is not necessary to consider the present 
claim under the revised Diagnostic Code 5243 or the former 
Diagnostic Code 5293.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

As the preponderance of the evidence is against the veteran's 
increased rating claim for service-connected lumbar spine 
disability, the benefit-of- the-doubt doctrine does not 
apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

B.  Entitlement to a TDIU

The veteran also seeks entitlement to a TDIU.  A TDIU may be 
assigned where the schedular rating for the service-connected 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities render the veteran unable 
to secure or follow a substantially gainful occupation.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  If there is only 
one service-connected disability, it shall be ratable at 60 


percent or more, and, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2007).  

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating. 38 C.F.R. § 4.19 (2007).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The record in the present case indicates that the veteran's 
current service-connected disabilities include chronic lumbar 
strain (20%), tinnitus of the left ear (10%), acne vulgaris 
of the back, neck, and facial area (10%), and high frequency 
neurosensory hearing loss of the left ear (0%).  He has a 
combined service-connected evaluation of 40 percent, 
effective from March 1, 2001.  Based on the foregoing, the 
veteran does not meet the schedular rating criteria for 
assignment of a TDIU, pursuant to 38 C.F.R. § 4.16(a) (2007).

The veteran reports having attained one year of college 
education and has post-service employment experience as a 
boiler operator.  He reportedly last worked full time (40 to 
60 hours per week) as a boiler operator for the International 
Paper Company between October 1990 and October 1999.  He has 
reported that, during that employment, he lost approximately 
two years of time from work due to illness.

The evidence of record also shows that, in February 2001, the 
veteran was awarded SSA disability benefits, effective from 
October 2000, based on a primary disability of an 
affective/mood disorder and a secondary condition of an 
anxiety-related disorder.  Additional disabilities included 
arm, neck (status-post cervical spine fusion), and shoulder 
problems.  Significantly, however, none of these disabilities 
is service-connected.  Entitlement to a TDIU is predicated on 
unemployability resulting solely from service-connected 
disability.  See, Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993) (in which the United States Court of Appeals for 
Veterans Claims held that entitlement to a total disability 
rating based upon individual unemployability must be 
established solely on the basis of impairment arising from 
service-connected disorders).

Moreover, the medical records which are included in the 
veteran's claims folder reflect treatment for the veteran's 
nonservice-connected psychiatric, arm, neck, and shoulder 
disabilities.  The only records contained in the veteran's 
claims folder which provide relevant evidence regarding his 
service-connected disabilities are the reports of VA 
examinations conducted in April 2001, May 2006, and May 2007.

In this regard, the Board notes that, following the VA spine 
examination conducted in April 2001, the examiner concluded 
that the veteran "would be unable to perform any activity 
that . . . require[d] extended standing or walking, lifting 
or climbing secondary to pain in . . . [his] back as well as 
easy fatigability."  Importantly, the examiner did not 
preclude other types of employment (e.g., those involving 
sedentary or light manual labor).  In addition, although the 
VA audiological evaluation completed on the same day in April 
2001 reflected constant tinnitus in the veteran's left ear, 
this examination also indicated that he has severe hearing 
loss in his left ear at only high frequencies.  Further, 
findings on the VA skin diseases examination conducted on the 
following day in April 2001 did not reflect significant 
impairment from an industrial standpoint.

Moreover, the examiner of the May 2007 VA examination of the 
spine diagnosed the veteran with chronic low back strain to a 
moderate degree and indicated that the veteran's spinal 
problems affect his usual daily activities to a moderate 
degree.  Significantly, the Board notes that in addition to 
the diagnosis of moderate low back strain, the May 2007 VA 
examiner diagnosed the veteran with post-cervical anterior 
disc fusion.  Thus, the examiner's reference to the veteran's 
"spinal problems" necessarily includes the veteran's non 
service-cervical spine disability.  Therefore, the Board 
cannot conclude that, based on the VA examiner's statement 
that the veteran's spinal problems affect his usual daily 
activities to a moderate degree, that the service-connected 
chronic lumbar strain significantly precludes employment.  
Lastly, the Board notes that while the veteran reported, 
during his May 2006 VA examination, that he had been unable 
to work as a boiler operator since 1999, during his May 2007 
VA examination, he reported that he is currently working 
full-time as an operator, and has done so for the past 10 to 
20 years.   

The Board concludes, therefore, that the preponderance of the 
evidence is against a finding that the veteran's service-
connected disabilities alone render him unable to secure and 
to follow a substantially gainful occupation.  The evidence 
does not suggest that this case presents an exceptional or 
unusual disability picture such that the veteran is unable to 
secure and follow substantially gainful employment due to 
service-connected disability, or otherwise render a schedular 
rating impractical.  As noted, during his most recent 
examination, the veteran reported that he is currently 
working full-time.  There is no basis for referral of this 
case to the Director of the Compensation and Pension Service 
for extraschedular consideration, and the claim for a total 
disability rating based on individual unemployability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected chronic lumbar strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


